
	

113 HR 4514 IH: Kline DeWire Public Safety Officers’ Retroactive Benefits Act
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4514
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Marino introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Dale Long Public Safety Officers’ Benefits Improvements Act of 2012 to change the
			 retroactive application of the Act to cover injuries sustained by rescue
			 squad or ambulance crew members on or after December 1, 2007, rather than
			 June 1, 2009.
	
	
		1.Short titleThis Act may be cited as the Kline DeWire Public Safety Officers’ Retroactive Benefits Act.
		2.Retroactive effective date for Dale Long Public Safety Officers’ Benefits Improvements Act of 2012Subsection (d)(2)(A) of the Dale Long Public Safety Officers’ Benefits Improvements Act of 2012
			 (section 1086 of Public Law 112–239; 126 Stat. 1969; 42 U.S.C. 3791 note)
			 is amended by striking June 1, 2009 and inserting December 1, 2007.
		
